UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 10-31-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund October 31, 2010 Legacy Focused Large Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.9% AIR FREIGHT & LOGISTICS—5.5% C.H. Robinson Worldwide, Inc. $ United Parcel Service, Inc., Class B CAPITAL MARKETS—2.3% Ameriprise Financial, Inc. CHEMICALS—6.4% Agrium, Inc. E.I. du Pont de Nemours & Co. COMPUTERS & PERIPHERALS—8.0% Apple, Inc.(1) NetApp, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES—3.4% Telecomunicacoes de Sao Paulo SA ADR FOOD & STAPLES RETAILING—2.9% Walgreen Co. HEALTH CARE PROVIDERS & SERVICES—2.6% UnitedHealth Group, Inc. INDUSTRIAL CONGLOMERATES—2.8% 3M Co. INSURANCE—4.6% Aflac, Inc. Chubb Corp. (The) INTERNET & CATALOG RETAIL—3.9% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—4.5% Baidu, Inc. ADR(1) IT SERVICES—4.6% Cognizant Technology Solutions Corp., Class A(1) MACHINERY—7.0% Deere & Co. Parker-Hannifin Corp. MEDIA—3.7% Discovery Communications, Inc., Class A(1) METALS & MINING—2.2% Newmont Mining Corp. OIL, GAS & CONSUMABLE FUELS—7.1% ConocoPhillips Enterprise Products Partners LP PHARMACEUTICALS—6.6% AstraZeneca plc ADR Novartis AG ADR Legacy Focused Large Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) Shares/Principal Amount Value SOFTWARE—3.1% Oracle Corp. $ SPECIALTY RETAIL—6.5% AutoZone, Inc.(1) Best Buy Co., Inc. TOBACCO—10.2% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $8,524,986) TEMPORARY CASH INVESTMENTS — 2.3% FHLB Discount Notes, 0.10%, 11/1/10(2) $ 200,000 JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $237,806) TOTAL INVESTMENT SECURITIES—100.2% (Cost $8,762,792) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 80.1% People's Republic of China 4.5% United Kingdom 3.7% Brazil 3.4% Canada 3.3% Switzerland 2.9% Cash and Equivalents* 2.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt FHLB - Federal Home Loan Bank (1) Non-income producing. (2)The rate indicated is the yield to maturity at purchase. Legacy Focused Large Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications for the fair value of the fund’s securities as of October 31, 2010. The Schedule of Investments provides additional informationon the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ – – Foreign Common Stocks – – Temporary Cash Investments $ – Total Value of Investment Securities $ $ – 3. Federal Tax Information As of October 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $8,762,792 Gross tax appreciation of investments $1,492,174 Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $1,459,265 The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund October 31, 2010 Legacy Large Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.5% AIR FREIGHT & LOGISTICS—1.9% C.H. Robinson Worldwide, Inc. $ CHEMICALS—5.6% Agrium, Inc. E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMPUTERS & PERIPHERALS—7.4% Apple, Inc.(1) NetApp, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES—4.0% AT&T, Inc. Chunghwa Telecom Co Ltd. ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.1% Tyco Electronics Ltd. ENERGY EQUIPMENT & SERVICES—2.4% National Oilwell Varco, Inc. HEALTH CARE PROVIDERS & SERVICES—2.5% UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—1.4% McDonald's Corp. INDUSTRIAL CONGLOMERATES—1.8% 3M Co. INSURANCE—3.1% Chubb Corp. (The) Travelers Cos., Inc. (The) INTERNET & CATALOG RETAIL—2.2% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—2.4% Baidu, Inc. ADR(1) IT SERVICES—9.9% Accenture plc, Class A Cognizant Technology Solutions Corp., Class A(1) Infosys Technologies Ltd. ADR International Business Machines Corp. MACHINERY—8.4% Cummins, Inc. Deere & Co. Dover Corp. Parker-Hannifin Corp. MEDIA—5.9% Discovery Communications, Inc., Class A(1) Viacom, Inc., Class B Walt Disney Co. (The) METALS & MINING—4.4% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Rio Tinto plc ADR MULTI-UTILITIES—1.8% Consolidated Edison, Inc. OIL, GAS & CONSUMABLE FUELS—4.0% ConocoPhillips Enterprise Products Partners LP PHARMACEUTICALS—5.5% Abbott Laboratories AstraZeneca plc ADR Novartis AG ADR ROAD & RAIL—2.4% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.1% ASML Holding NV New York Shares Texas Instruments, Inc. SOFTWARE—2.1% Oracle Corp. SPECIALTY RETAIL—4.1% AutoZone, Inc.(1) Best Buy Co., Inc. TEXTILES, APPAREL & LUXURY GOODS—2.3% Coach, Inc. TOBACCO—5.8% Altria Group, Inc. Lorillard, Inc. Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $5,637,895) Legacy Large Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value TEMPORARY CASH INVESTMENTS — 2.5% FHLB Discount Notes, 0.10%, 11/1/10(2) $ $ JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $173,574) TOTAL INVESTMENT SECURITIES—100.0% (Cost $5,811,469) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 78.0% Switzerland 4.0% United Kingdom 3.3% People's Republic of China 2.4% Taiwan (Republic of China) 2.1% Ireland 2.1% Netherlands 2.0% India 1.9% Canada 1.7% Cash and Equivalents* 2.5% *Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt FHLB - Federal Home Loan Bank (1) Non-income producing. (2)The rate indicated is the yield to maturity at purchase. (3)Category is less than 0.05% of total net assets. Legacy Large Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications for the fair value of the fund’s securities as of October 31, 2010. The Schedule of Investments provides additional information on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ – – Foreign Common Stocks – – Temporary Cash Investments $ – Total Value of Investment Securities $ $ – 3. Federal Tax Information As of October 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $5,811,469 Gross tax appreciation of investments $1,148,988 Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $1,145,112 The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Multi Cap Fund October 31, 2010 Legacy Multi Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—92.6% AEROSPACE & DEFENSE—1.0% Esterline Technologies Corp.(1) $ AIR FREIGHT & LOGISTICS—2.0% C.H. Robinson Worldwide, Inc. United Parcel Service, Inc., Class B AIRLINES—2.2% Hawaiian Holdings, Inc.(1) United Continental Holdings, Inc.(1) AUTO COMPONENTS—5.0% Autoliv, Inc. Magna International, Inc. TRW Automotive Holdings Corp.(1) BEVERAGES—1.0% Hansen Natural Corp.(1) BIOTECHNOLOGY—1.0% Biogen Idec, Inc.(1) CHEMICALS—4.5% Agrium, Inc. Albemarle Corp. E.I. du Pont de Nemours & Co. PolyOne Corp.(1) COMMUNICATIONS EQUIPMENT—2.9% Aruba Networks, Inc.(1) F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS—3.2% Isilon Systems, Inc.(1) NetApp, Inc.(1) CONSUMER FINANCE—1.0% First Cash Financial Services, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES—0.9% Telecomunicacoes de Sao Paulo SA ADR ELECTRIC UTILITIES—1.9% Pepco Holdings, Inc. Pinnacle West Capital Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.9% Anixter International, Inc. Hitachi Ltd. ADR FOOD & STAPLES RETAILING—4.3% Nash Finch Co. PriceSmart, Inc. Ruddick Corp. Walgreen Co. $ Whole Foods Market, Inc.(1) FOOD PRODUCTS—2.3% Hormel Foods Corp. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—1.1% Cyberonics, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—6.1% AMERIGROUP Corp.(1) AmerisourceBergen Corp. Humana, Inc.(1) MWI Veterinary Supply, Inc.(1) UnitedHealth Group, Inc. Universal American Corp. HEALTH CARE TECHNOLOGY—0.9% Computer Programs & Systems, Inc. HOTELS, RESTAURANTS & LEISURE—1.1% Panera Bread Co., Class A(1) HOUSEHOLD PRODUCTS—1.1% Energizer Holdings, Inc.(1) INDUSTRIAL CONGLOMERATES—1.0% Seaboard Corp. 45 INSURANCE—7.6% Aflac, Inc. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Arch Capital Group Ltd.(1) CNA Financial Corp.(1) Everest Re Group Ltd. Infinity Property & Casualty Corp. Torchmark Corp. INTERNET & CATALOG RETAIL—1.7% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—1.2% Baidu, Inc. ADR(1) IT SERVICES—4.4% Cognizant Technology Solutions Corp., Class A(1) iGate Corp. Infosys Technologies Ltd. ADR MACHINERY—7.0% ArvinMeritor, Inc.(1) Cummins, Inc. Deere & Co. Dover Corp. Joy Global, Inc. Trimas Corp.(1) $ METALS & MINING—0.9% Newmont Mining Corp. MULTILINE RETAIL—1.0% Dollar Tree, Inc.(1) MULTI-UTILITIES—0.9% Ameren Corp. OIL, GAS & CONSUMABLE FUELS—6.2% BP Prudhoe Bay Royalty Trust ConocoPhillips Pioneer Southwest Energy Partners, LP San Juan Basin Royalty Trust Targa Resources Partners LP Teekay Tankers Ltd., Class A PAPER & FOREST PRODUCTS—2.2% Clearwater Paper Corp.(1) Domtar Corp. PERSONAL PRODUCTS—1.0% Herbalife Ltd. PHARMACEUTICALS—0.9% AstraZeneca plc ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Amkor Technology, Inc.(1) ARM Holdings plc ADR SPECIALTY RETAIL—2.7% AutoZone, Inc.(1) Tractor Supply Co. TEXTILES, APPAREL & LUXURY GOODS—4.7% Crocs, Inc.(1) Deckers Outdoor Corp.(1) Maidenform Brands, Inc.(1) Quiksilver, Inc.(1) TOBACCO—2.0% Lorillard, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $6,300,722) Legacy Multi Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) Shares/Principal Amount Value TEMPORARY CASH INVESTMENTS — 5.6% FHLB Discount Notes, 0.10%, 11/1/10(2) $ $ JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $462,385) TOTAL INVESTMENT SECURITIES—98.2% (Cost $6,763,107) OTHER ASSETS AND LIABILITIES — 1.8% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt FHLB - Federal Home Loan Bank (1)Non-income producing. (2)The rate indicated is the yield to maturity at purchase. Geographic Diversification (as a % of net assets) United States 77.3% Bermuda 3.8% Canada 3.5% United Kingdom 1.7% People's Republic of China 1.2% Japan 1.1% Sweden 1.0% India 1.0% Cayman Islands 1.0% Brazil 1.0% Cash and Equivalents* 7.4% *Includes temporary cash investments and other assets and liabilities. Legacy Multi Cap – Schedule of Investments OCTOBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications for the fair value of the fund’s securities as of October 31, 2010. The Schedule of Investments provides additional informationon the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ – – Foreign Common Stocks – – Temporary Cash Investments $ – Total Value of Investment Securities $ $ – 3. Federal Tax Information As of October 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $6,774,193 Gross tax appreciation of investments $1,360,698 Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $1,348,249 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY GROWTH FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: December 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: December 28, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: December 28, 2010
